DETAILED ACTION
Claims 8-20 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marcus Thymian on December 13, 2021. The application has been amended as follows: 
In the claims:
1-7.	(Withdrawn)
(Currently Amended) A method for a server to exchange a first device public key and a network public key, the method performed by the server, the method comprising:
a) storing, in a nonvolatile memory, a first set of cryptographic parameters, a server static private key, a second device  public key, and identification information for a device;

c) conducting at least one elliptic curve Diffie Hellman (ECDH) key exchange using the first set of cryptographic parameters, the server static private key, the second device public key, and the device ephemeral public key in order to derive a shared secret point;
d) deriving a symmetric ciphering key using at least the derived shared secret point, wherein the symmetric ciphering key comprises a first portion and a second portion;
e) decrypting, with the first portion of the symmetric ciphering key, the first ciphertext comprising the first device public key, a second set of cryptographic parameters for the first device public key supporting an algorithm for post-quantum cryptography, and a first random number;  
f) receiving, at a second network interface, a network public key for the second set of cryptographic parameters supporting the algorithm for post-quantum cryptography;
g) generating a second ciphertext comprising the network public key and the first random number by encrypting with the second portion of the symmetric ciphering key; and
h) sending, from the first network interface, the second ciphertext to the device.

(Currently Amended) The method of claim 8, wherein the first random number comprises a nonce.. 
(Currently Amended) The method of claim 8, wherein the first network interface comprises a first server IP address, and the second network interface comprises a second server IP address, wherein the second server IP address uses a private IP address.

(Previously Presented) The method of claim 8, wherein the device conducts a second ECDH key exchange using at least (i) a server static public key for the server static private key, (ii) a device private key for the second device public key, and (iii) a device ephemeral private key for the device ephemeral public key in order to mutually derive the shared secret point.
(Currently Amended) The method of claim 8, further comprising receiving the network public key and a second random number, wherein the server encrypts the second random number with the second portion of the symmetric ciphering key to generate the second ciphertext.
(Original) The method of claim 8, wherein the second device public key comprises a device static public key.
(Currently Amended) A server system to securely exchange a first device public key and a network public key, the server system comprising:
a first nonvolatile memory to store a first set of cryptographic parameters, a server static private key, a second device  public key, and identification information for a device;
a first network interface to:
a) receive, from the device, a first message comprising (i) a device ephemeral public key for the first set of cryptographic parameters, (ii) the identification information, and (iii) a first ciphertext; and

a random access memory to store computer executable instructions for conducting at least one elliptic curve Diffie Hellman (ECDH) key exchange using the (i) first set of cryptographic parameters, (ii) the server static private key, (iii) the second device public key, and (iv) the device ephemeral public key in order to derive a shared secret point;
a processor to:
a) derive a symmetric ciphering key using at least the derived shared secret point, wherein the symmetric ciphering key comprises a first portion and a second portion; 
b) decrypt, with the first portion of the symmetric ciphering key, the first ciphertext, wherein the first ciphertext includes the first device public key, and a second set of cryptographic parameters for the first device public key supporting an algorithm for post-quantum cryptography; and
c) encrypt, with the second portion of the symmetric ciphering key, a network public key for the second set of cryptographic parameters supporting the algorithm for post-quantum cryptography;
a second network interface to:
a) establish a secure session with a network;
b) send, to a network via the secure session, the first device public key, the identification information for the device, and the second set of cryptographic parameters; and 
c) receive, from the network via the secure session, the network public key.


(Currently Amended) The server system of claim 15, wherein the first network interface comprises a first server IP address, and the second network interface comprises a second server IP address, and wherein the second server IP address uses a private IP address.
(Currently Amended) The server system of claim 15, wherein the server system conducts the at least one ECDH key exchange by conducting (i) an elliptic curve (EC) point addition of at least the second device public key and the device ephemeral public key to derive a point, and (iii) an EC point multiplication of at least the point and the server static private key.
(Previously Presented) The server system of claim 15, wherein the device conducts a second ECDH key exchange using at least (i) a server static public key for the server static private key, (ii) a device private key for the second device public key, and (iii) a device ephemeral private key for the device ephemeral public key in order to mutually derive the shared secret point.
(Previously Presented) The server system of claim 15, wherein the second device public key comprises a device static public key.
 


PLEASE CANCEL CLAIMS 1-7. 

Allowable Subject Matter
Claims 8-20 are allowed. No reason for allowance is needed as the record is clear in light of applicant’s arguments and examiner amendment above. See MPEP 1302.14(l).

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453.  The examiner can normally be reached on Mon-Fri 7:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHARIF E ULLAH/Primary Examiner, Art Unit 2495